Case 7:18-cv-10204-PMH Document 46 Filed 04/10/19 Page 1of1

iF

He

 

 

 

  

UNITED STATES DISTRICT COURT BOCUDEN

SOUTHERN DISTRICT OF NEW YORK ELECTRONICAL:.:

eo ee ee neo oe ee ow ee eet oe 0 oe nn oe one a xX DOC He neal y

SAMUEL INDIG, MEIR KAHANA, and HV OATE PULED:_<// JOLLG

ROBERT KLEIN, mmm ALLL
Plaintiffs,

v. : ORDER

THE VILLAGE OF POMONA, BRETT 18 CV 10204 (VB)

YAGEL, LOUIS ZUMMO, LEON HARRIS,
and DORIS ULMAN,
Defendants.

On March 25, 2019, plaintiffs moved to amend their complaint. (Doc. #34). Defendants’
opposition, if any, was due on April 8, 2019, pursuant to Local Civil Rule 6.1. To date,
defendants have not opposed plaintiffs’ motion to amend or sought an extension of time in which
to do so.

Accordingly, by April 12, 2019, defendants shall file any opposition to the motion or they
shall inform the Court that they do not oppose the motion.

Dated: April 10, 2019
White Plains, NY

SO ORDERED:

VA

Vincent L. Briccetti
United States District Judge

 
